DETAILED ACTION
This action is responsive to the following communication: The claims filed on 12/18/2020.  This action is made non-final.
Claims 1-15 are pending in the case.  Claims 1, 11 and 13-15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2018-122697) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/08/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user-associated instruction analysis unit”, “a processing execution unit”, in claim 1, 12; “a voice recognition unit”, “an image analysis unit” “a user identification unit” and “commitment item accepting unit” in claim 2; “a communication unit” in claim 11; “a user-associated instruction analysis step of”, “a processing execution step of” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite, in part, “a user-associated instruction analysis unit”, “a processing execution unit”, in claim 1, 12; “a voice recognition unit”, “an image analysis unit” “a user identification unit” and “commitment item accepting unit” in claim 2; “a communication unit” in claim 11; “a user-associated instruction analysis step of”, “a processing execution step of” in claim 13 which do not have any corresponding description of the structures within the specification, therefore not meeting the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a user-associated instruction analysis unit”, “a processing execution unit”, in claim 1, 12; “a voice recognition unit”, “an image analysis unit” “a user identification unit” and “commitment item accepting unit” in claim 2; “a communication unit” in claim 11; “a user-associated instruction analysis step of”, “a processing execution step of” in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the corresponding functions recites in the invoked units. The use of the terms “a user-associated instruction analysis unit”, “a processing execution unit”, “a voice recognition unit”, “an image analysis unit” “a user identification unit” and “commitment item accepting unit”; “a communication unit”; “a user-associated instruction analysis step of”, “a processing execution step of” are not adequate structure for performing said function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms “a user-associated instruction analysis unit”, “a processing execution unit”, “a voice recognition unit”, “an image analysis unit” “a user identification unit” and “commitment item accepting unit”; “a communication unit”; “a user-associated instruction analysis step of”, “a processing execution step of” refer to only the function to perform and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

With respect to claim 15, the “program” is being recited; however, it appears that the program would reasonably be interpreted by one of ordinary skill in the art as software, per se because the claim does not recite any hardware components.  As such, it believed that the system of claim 15 is reasonably interpreted as functional descriptive material, per se.  The functional descriptive material are nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2012/0268372; hereinafter as Park).
	As to claims 1, 13 and 15, Park teaches:
	An information processing apparatus (see Fig. 2 and ¶¶ 0066, 0068; i.e., electronic device 100) comprising: 
	An information processing method executed in an information processing apparatus (see ¶ 0007; method);
	A program that causes information processing to be executed in an information processing apparatus (see ¶ 0304; program for performing the method)
	a user-associated instruction analysis unit that generates, for every instruction from a plurality of users to an information processing apparatus, user-associated instruction information associated with a user who has given the corresponding instruction (see ¶ 0069; recognize the plurality of users’ gestures.  ¶ 0242; the controller 170 may recognize gestures made by a plurality of users and identify the users who made the gestures, respectively {user-associated gesture ~ user-associated instructions}); and 
	a processing execution unit that executes in parallel a plurality of pieces of processing for the corresponding users' instructions on a basis of the user-associated instruction information (see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively.  Figs. 7-13 and ¶ 0176).

	As to claim 2, the rejection of claim 1 is incorporated. Park further teaches: 
a voice recognition unit that executes processing of analyzing voice input via a voice input unit (see ¶ 0284; the identification information of the user may be voice feature information for recognizing users. ¶ 0163; voice instructrions/command); 
	an image analysis unit that executes processing of analyzing a captured image input via an imaging unit (see ¶ 0180; the controller 170 analyzes the captured image to determine the number of the plurality of users within the image capture range); and 
	a user identification unit that executes user identification using at least one of the voice recognition unit or the image analysis unit (see ¶ 0284; the identification information of the user may be voice feature information for recognizing users.  See ¶ 0180; the controller 170 analyzes the captured image to determine the number of the plurality of users within the image capture range. See ¶ 195; analyzing the image to identify a user who has made the gesture)
	wherein the user-associated instruction analysis unit uses user identification information generated by the user identification unit to generate the user-associated instruction information (see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively.  Figs. 7-13 and ¶ 0176). 

	As to claim 3, the rejection of claim 1 is incorporated. Park further teaches: 
	wherein the instructions from the plurality of users to the information processing apparatus are instructions to move a pointer on a display image of the information processing apparatus in different directions (see ¶ 0015; the controller displays a plurality of 
	the user-associated instruction analysis unit generates, as user-associated instruction information, information regarding the instruction to move the pointer in a different direction for each user (See Fig. 24-25 and ¶ 0247; as illustrated in Fig. 24, the controller may display a first cursor Cv1 in the first display region R1 according to a hovering gesture recognized by tracking the location of the first user’s hand and display a second cursor Cv2 in the second display region R2 according to a hovering gesture recognized by tracking the location of the second user’s hand; the two cursors are illustrated moving in different directions: Cv1 moving in the direction towards lower right corner while Cv2 moving in the direction towards upper right corner), and 
	the processing execution unit executes processing of splitting the pointer on the display image on a basis of the information regarding the instruction to move the pointer in a different direction for each user, and moving a plurality of the pointers in the directions instructed by the corresponding users (See Fig. 24-25 and ¶ 0247; as illustrated in Fig. 24, the controller may display a first cursor Cv1 in the first display region R1 according to a hovering gesture recognized by tracking the location of the first user’s hand and display a second cursor Cv2 in the second display region R2 according to a hovering gesture recognized 

	As to claim 4, the rejection of claim 1 is incorporated. Park further teaches:
	wherein the instructions from the plurality of users to the information processing apparatus are instructions to select different options to the information processing apparatus (see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively.  ¶ 0227; the gestures can be to select or click operation a particular item), 
	the user-associated instruction analysis unit generates, as user-associated instruction information, information regarding the instruction to select a different option for each user (see Figs. 22-23, 26 and ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively.  ¶ 0227; the gestures can be to select or click operation a particular item), and 
	the processing execution unit executes in parallel pieces of processing corresponding to the options of the corresponding users on a basis of the information regarding the instruction to select a different option for each user (see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with 

	As to claim 5, the rejection of claim 4 is incorporated. Park further teaches:
wherein the processing execution unit splits a display image of the information processing apparatus on a basis of the information regarding the instruction to select a different option for each user, and displays in parallel pieces of information corresponding to the options of the corresponding users (see Figs. 21-28 and ¶ 0015, 0241-0242; the controller displays a plurality of cursors {~pointers} at coordinates corresponding to the locations of the plurality of users’ hands through the display when the coordinates of the cursors are within the display regions assigned to the users corresponding to the cursors.  See ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively.  ¶ 0227; the gestures can be to select or click operation a particular item). 

	As to claim 6, the rejection of claim 5 is incorporated. Park further teaches:
wherein the processing execution unit executes processing of controlling an information display position in accordance with a user position, and executes a control of displaying information selected by a user at a position close to a position of the user (see Fig. 9 and ¶ 0176; the device may divide the display into a plurality of display regions.  Fig. 

	As to claim 7, the rejection of claim 4 is incorporated. Park further teaches:
wherein the processing execution unit displays, in a case where information regarding a selection instruction for each user is constituted by the same option, only one piece of information corresponding to that same option (see Fig. 13 and ¶ 0192; a common display region commonly assigned to all of the plurality of users). 

	As to claim 9, the rejection of claim 1 is incorporated. Park further teaches:
wherein the user-associated instruction analysis unit generates user-associated instruction information in which a user position and a user's instruction are associated with each other (see Fig. 9 and ¶ 0176; the device may divide the display into a plurality of display regions.  Fig. 9 illustrates a change in the locations of a plurality of display regions.  ¶ 0182; the device may change the positions of the plurality of display regions according to the locations of the users), and 
the processing execution unit displays, on a basis of user position information included in the user-associated instruction information, information corresponding to a user's instruction at a position close to the user who has given the instruction (see Fig. 9 and ¶ 0176; the device may divide the display into a plurality of display regions.  Fig. 9 illustrates a change in the locations of a plurality of display regions.  ¶ 0182; the device may change the positions of the plurality of display regions according to the locations of the users). 

As to claim 10, the rejection of claim 1 is incorporated. Park further teaches:
wherein the user-associated instruction analysis unit generates user-associated instruction information in which a user action and a user's instruction are associated with each other (see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively), and 
the processing execution unit determines a processing target on a basis of user action information included in the user-associated instruction information (see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Apajalahti et al. (US 2017/0206508 A1; hereinafter as Apajalahti) in view of Park et al. (US 2012/0268372; hereinafter as Park).

	As to claims 11 and 14, Apajalahti teaches:
An information processing method executed in an information processing system comprising an information processing terminal and a server (see ¶ 0017; method. See Fig. 1 and ¶ 0012-0015); An information processing system (see Fig. 1) comprising an information processing terminal and a server (see Fig. 1 and ¶ 0018; user equipment and remote server), wherein the information processing terminal includes 
a voice input unit (see ¶ 0057, 0060-0061; microphone), 
an image input unit (see ¶ 0058; camera)
a voice output unit (see ¶ 0035; any other output device including hand held devices which is known to include voice output unit.  ¶ 0036; video display), 
an image output unit (see ¶ 0035; display means), and 
a communication unit (see ¶ 0016; network interface) that transmits, to the server, voice acquired via the voice input unit and a captured image acquired via the image input unit (see ¶ 0018; the user equipment captures a user input and send it for interpretation to a remote server.  ¶ 0020; the interpretation of the user input can be performed by an external server in order to convert the user input into a form to be understood and handled by the application in the user equipment.  ¶ 0021; an external server might be used when the user responds to the input query by come hands-free/non-contact technology.  ¶ 0062; the speech recognition can be performed by a remote web service, such as a cloud server, in an external server), the server executes [in parallel], on a basis of data received from the information processing terminal, a plurality of pieces of processing for corresponding instructions [from a plurality of users] to the information processing terminal, and transmits a processing result to the information processing terminal (see ¶ 0018; the user equipment capture a user input indicative of at least participant and send it for interpretation to a remote server and receives the interpreted input.  ¶ 0020; the external server convert the user input into a form to be understood and handled by the application in the user equipment so that the input query could be filled in), and 
the information processing terminal outputs the processing result received from the server to at least one of the voice output unit or the image output unit ( ¶ 0020; the external server convert the user input into a form to be understood and handled by the application in the user equipment so that the input query could be filled in.  ¶ 0062; the speech recognition can be performed by a remote web server such as a cloud service, in an external server and the results are returned to the user equipment that enables command-and-control through voice cases; the converted result can directly be entered into the input query). 
Apajalahti does not explicitly teach that the server executes in parallel a plurality of pieces of processing for corresponding instructions from a plurality of users.
However, Park is relied for teaching the limitations.  Specifically, Park discloses an An information processing system (see Fig. 2) comprising an information processing terminal and a server (see Fig. 1 and ¶ 0111; external device {~server}), wherein the information processing terminal includes a voice input unit (see ¶ 0075; the audio input module 121 may be implemented using a microphone), an image input unit (see ¶ 0079; the video input module 122 may be implemented using a camera), a voice output unit (see ¶ 0094, 0098-0099; audio output module 142 may be implemented using a speaker, earphones.), an image output unit (see ¶ 0094, 0100; video output module which may be implemented using LCD, OLED display…or ¶ 0106; touch screen), and a communication unit (see ¶ 0111; communication module 150) that transmits, to the server (see ¶ 0111; communication module 
With respect to claim 11, Park discloses that the information processing system is configured to executes in parallel a plurality of pieces of processing for corresponding instructions from a plurality of users (see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively.  Figs. 7-13 and ¶ 0176).
It would have been obvious to one of ordinary skill in the art, having the teachings of Apajalahti and Park in front of them, before the effective filing date of the claimed invention to have modified the system disclosed in Apajalahti that sends captured input data to an external server for processing/interpretation to include the captured input data from a plurality of users for parallel execution as claimed. The motivation to combine Apajalahti’s teaching and Park’s teaching is to provide a user interface that is capable of simultaneously recognizing several users’ gestures to allow the users to use a single electronic device (Park: see ¶ 0006).

As to claim 12, the rejection of claim 11 is incorporated. Apajalahti and Park further teach:

Apajalahti: see 0018) includes: 
a user-associated instruction analysis unit that generates, for every instruction from a plurality of users to the information processing terminal, user-associated instruction information associated with a user who has given the corresponding instruction (Park: see ¶ 0069; recognize the plurality of users’ gestures.  ¶ 0242; the controller 170 may recognize gestures made by a plurality of users and identify the users who made the gestures, respectively.  see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region); and 
a processing execution unit that executes in parallel a plurality of pieces of processing for the corresponding users' instructions on a basis of the user-associated instruction information (Park: see ¶ 0243; the controller 170 can determine to which display region, among the plurality of display regions, the gestures are related.  i.e., when the first user makes a first gesture and the second user makes a second gesture simultaneously, the controller 170 may determine a display region with respect to the first gesture as a first display region and a display region with respect to the second gesture as a second display region.  ¶ 0024; the users can simultaneously use the single electronic device through the display regions assigned to them and perform an operation, respectively.  Figs. 7-13 and ¶ 0176). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Apajalahti and Park in front of them, before the effective filing date of the claimed invention to have modified the system disclosed in Apajalahti that sends captured input data to an external server for processing/interpretation to include the captured input data from a plurality of users for parallel execution as claimed. The motivation to combine Apajalahti’s teaching and Park’s 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the foregoing rejection of 112(a) and 112(b).

Conclusion
 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Klein et al. (US 2014/0207452 A1) – method of providing visual feedback in a speech recognition system. For example, one disclosed embodiment provides a method including displaying a graphical feedback indicator having a variable appearance dependent upon a state of the speech recognition system. The method further comprises receiving a speech input, modifying an appearance of the graphical feedback indicator in a first manner if the speech input is heard and understood by the system, and modifying the appearance of the graphical feedback indicator in a second, different manner if the speech input is heard and not understood.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179